Citation Nr: 1314963	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  08-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to individual unemployabiliy (TDIU) caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an June 2007 rating decision by the RO in Waco, Texas, that granted entitlement to service connection for PTSD and assigned a 50 percent disability rating, effective March 19, 2004.  The RO in Albuquerque, New Mexico, currently has jurisdiction over the case.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is unemployed, which he claims is due in part to his PTSD.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim.  For the purpose of clarity, the Board has separately captioned the issue on the title page of this decision.

 In January 2013, during the course of the appeal, the Veteran had a video-conference with the Veterans Law Judge whose signature appears at the end of this decision.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board believes that additional development is required in order to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  

At his hearing before the Board in January 2013, the Veteran stated that he applied for disability benefits from the Social Security Administration (SSA) in 2004, but was turned down.  On remand, his complete records from SSA should be obtained.

Also, during an April 2007 VA psychiatric examination, it was noted that in February 2007, the Veteran had been hospitalized at the William Beaumont Army Medical Center in Fort Bliss, Texas, for homicidal and suicidal ideation.  Records of that hospitalization have not been associated with the claims file.  These records should be obtained on remand.

The Veteran was afforded a VA examination in November 2011.  Although the November 2011 VA examination considered the impact of each of his Veteran's service-connected disorders on his ability to work, it did not consider the affect that all of those disabilities, in the aggregate, would have on his ability to work.  Therefore, an additional opinion should be obtained on remand.

Additionally, any recent VA treatment records should be obtained on remand. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

At his January 2013 hearing, the Veteran testified that his drinking/substance abuse was related to his PTSD.  This claim must be adjudicated by the RO prior to readjudication of the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Review of an April 2013 rating decision shows that a decision concerning entitlement to an increased rating for atherosclerotic cardiovascular disease was deferred.  This claim must be adjudicated on remand, as it is intertwined with the claim for a TDIU.

Finally, additional VA treatment records dated through April 2013 have been associated with the Veteran's Virtual VA file.  On remand, the RO must consider this evidence and issue a supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.
 
1.  After complying with the duties to notify and assist, adjudicate the Veteran's claim for service connection for alcohol and substance abuse, as secondary to his service-connected PTSD, and the matter of entitlement to an increased rating for atherosclerotic cardiovascular disease.  

2.  Obtain a complete copy of the Veteran's treatment records from the El Paso VA treatment facility, dated since April 2013.

3.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

4.  Make arrangements to obtain the Veteran's complete treatment records from the William Beaumont Army Medical Center.

5.  After the above records have been associated with the claims folder, schedule the Veteran for a VA psychiatric examination.  

If the Veteran is unable to report for the examination (as he is currently in hospice), arrange for an appropriate VA examiner to review the claims folder and provide the requested opinion(s).

The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide an opinion as to whether the Veteran's service-connected PTSD (and substance abuse, if determined to be service connected) rendered him unable to secure or follow a substantially gainful occupation between March 2004 and July 2010.  

The examiner must provide an opinion as to whether the Veteran's service-connected PTSD (and substance abuse, if determined to be service connected) and diabetes mellitus type II with diabetic neuropathy, early renal failure, and hypertension, EITHER ALONE OR IN THE AGGREGATE, rendered him unable to secure or follow a substantially gainful occupation between July 2010 and July 2011.  

The examiner must provide an opinion as to whether the Veteran's service-connected PTSD (and substance abuse, if determined to be service connected); diabetes mellitus type II with diabetic neuropathy, early renal failure, and hypertension; and atherosclerotic cardiovascular disease, EITHER ALONE OR IN THE AGGREGATE, rendered him unable to secure or follow a substantially gainful occupation from July 2011 forward.  

In providing these opinions, consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

7.  Finally, readjudicate the Veteran's claims for an increased rating for PTSD and a TDIU.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

